Exhibit 10.1

 

AMENDMENT NO. 1 TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is entered into as of the 4th day of April, 2013, by and between
MFA FINANCIAL, INC., a Maryland corporation (“MFA”), and Craig L. Knutson
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto entered into that certain Amended and Restated
Employment Agreement, as of June 30, 2011 (the “Agreement”) (capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in the Agreement); and

 

WHEREAS, the parties hereto desire to amend the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.             Section 3 (Compensation) of the Agreement is hereby amended by
deleting subsection (b) thereof in its entirety and replacing it with the
following:

 

“(b)  Performance Bonus.  For 2013, the amount of the Executive’s annual bonus
shall be determined by the Compensation Committee in its discretion.

 

The amount awarded to the Executive under this subsection (b) shall be paid in a
combination of cash and restricted stock based, with up to 40% of the amount
awarded (as determined by the Compensation Committee) to be paid in restricted
stock. The period of restriction with respect to shares of restricted stock
shall lapse with respect to six and one quarter percent (6.25%) of the shares on
the last business day of each quarter commencing with the quarter beginning
January 1, 2014, with the lapse of all restrictions occurring four years
following the date of grant. Under the terms of the definitive award agreement,
the Executive shall be entitled to receive any dividends payable with respect to
any shares subject to restriction at such time as such shares are no longer
subject to restrictions. Vested shares of such restricted stock cannot be
transferred or sold during the Executive’s employment by MFA until the value of
the Executive’s stock holdings in MFA (including shares of restricted stock)
exceeds four times the Executive’s Base Salary; and, following the termination
of Executive’s employment with the Company, vested shares of such restricted
stock may not be sold or transferred to the extent the value of the Executive’s
stock holdings does not exceed four times the Executive’s Base Salary as of the
date of the Executive’s termination of employment (provided, however, that this
sentence shall no longer apply following the six-month anniversary, of the
Executive’s termination of employment). Cash payments awarded under this
subsection (b) will be made as soon as practicable after the Compensation
Committee has

 

--------------------------------------------------------------------------------


 

determined the amount to be paid hereunder, and in no event later than
January 16th of the next following calendar year.”

 

2.             Section 6 (Definitions) of the Agreement is hereby amended by
deleting subsection (f) (Non Cash Items and Merger Expenses) thereof in its
entirety and replacing it with the following:

 

“(f) Intentionally omitted.”

 

3.             Section 6 (Definitions) of the Agreement is hereby amended by
deleting subsection (i) (Return on Average Equity) and subsection (j) (Tangible
Net Worth) thereof in their entirety.

 

4.             Exhibit A to the Agreement is hereby deleted in its entirety and
is hereby replaced with the following:

 

“Exhibit A:  Intentionally omitted.”

 

5.             Except as specifically set forth herein, the Agreement and all of
its terms and conditions remain in full force and effect, and the Agreement is
hereby ratified and confirmed in all respects, except that on or after the date
of this Amendment all references in the Agreement to “this Agreement,” “hereto,”
“hereof,” “hereunder,” or words of like import shall mean the Agreement as
amended by this Amendment.

 

6.             This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

7.             This Amendment and all rights hereunder, and any claims or
disputes relating hereto, shall be governed by and construed in accordance with
the laws of the State of Maryland (without regard to its choice of law
provisions).

 

2

--------------------------------------------------------------------------------


 

8.             This Amendment shall be binding upon and inure to the benefit of
MFA and the Executive and their respective successors, heirs (in the case of the
Executive) and assigns.  The Agreement, as amended by this Amendment, contains
the entire agreement between MFA and the Executive concerning the subject matter
thereof, as amended by this Amendment, and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between them with respect thereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

COMPANY:

 

 

 

MFA FINANCIAL, INC.

 

 

 

By:

/s/ Stewart Zimmerman

 

 

Name: Stewart Zimmerman

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Craig L. Knutson

 

Craig L. Knutson

 

3

--------------------------------------------------------------------------------